DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 1/12/2022 have been fully considered.
With respect to Claims 1-16, Applicant’s arguments are moot in view of the new grounds of rejection based upon the newly-cited Hayashi and Lin references (in combination with Xue).
With respect to Claims 17-20, Applicant’s arguments are not persuasive.  Applicant argues that cited reference Xue does not disclose the newly-added limitations of independent Claim 17 (Remarks of 1/12/2022, pages 7-9).  Specifically, Applicant argues that Xue does not disclose:  “a reflective layer coupled to the front substrate”, nor “a concealment layer coupled with the second surface, wherein the concealment layer is at least one of reflective and opaque”, as newly-recited in Claim 17 (Remarks of 1/12/2022, pages 7-9).
However, as explained below in the rejection of Claims 17-20, Xue discloses these limitations because Xue discloses a reflective mirror 136 coupled to transparent cover substrate 101 via the intervening layers of the device (see paragraphs [0055], [0056] and FIGS. 1, 4-7 of Xue, wherein the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”), and Xue further discloses that light sensor 106 is coupled with the lower surface of transparent cover substrate 101, wherein light sensor 106 is necessarily opaque because it must absorb the incident light in order to perform its function of sensing light to provide information to control device 109, and in fact does block light, as evidenced by the 
Therefore, Applicant’s arguments are not persuasive with respect to Claims 17-20, and these claims remain rejected based solely upon the previously-cited Xue reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al., US 2019/0351827 (having an earliest effective filing date of January 12, 2017), previously-cited.
Regarding Claim 17, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge having a radius of curvature of about 2.0 mm or greater along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.0 mm or greater” because an infinite amount is greater than 2.0; see paragraph [0060] and FIG. 1 of Xue; however, note that the rearview mirror of Xue, and all of its functional layers, may also include concave and convex curved surfaces, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, which further satisfies the claimed “radius of curvature of about 2.0 mm or greater” for a standard size automotive rearview mirror having such shapes, and thus curvature at its periphery/peripheries; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
a reflective layer coupled to the front substrate (reflective mirror 136 is coupled to transparent cover substrate 101 via the intervening layers of the device; paragraphs [0055], [0056] and FIGS. 1, 4-7 of Xue; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a concealment layer coupled with the second surface 
wherein the concealment layer is at least one of reflective and opaque (light sensor 106 is necessarily opaque because it must absorb the incident light in order to perform its function of sensing light to provide information to control device 109, and in fact does block light, as evidenced by the need to keep such light sensor 106 small in size in order to minimize its effect on light propagation; paragraphs [0036], [0044], [0049] and FIG. 1 of Xue);
an absorbing polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a liquid crystal element coupled with the absorbing polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIG. 1 of Xue);
a reflective polarizer coupled with the liquid crystal element (reflective polarization layer 102 is coupled with liquid crystal light-controlling layer 108; FIG. 1 of Xue); and
a display configured to emit light into the reflective polarizer (display layer 104 emits light which satisfies two conditions:  one is that it is a polarized light, and the second is that the polarization thereof is parallel to the transmission axis of the reflective polarization layer 102, and thus, approximately 100% of the display light can pass through the reflective polarization layer 102, thereby reducing light loss and improving the brightness and contrast of the display screen; paragraph [0045] and FIGS. 1, 3-5 of Xue).

Regarding Claim 18, Xue discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the listed shapes of surfaces of Xue, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, have curvatures which extend fully around the perimeter of such shapes; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 19, Xue discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light and a transmittance of about 90% or greater of a first polarization of light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 20, Xue discloses:  wherein the absorbing polarizer, the reflective polarizer and the liquid crystal element are configured to transmit the same polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively; paragraph [0043] and FIGS. 1, 4, 5 of Xue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Hayashi et al., US 2019/0263322, newly-cited in this Office Action.
Regarding Claim 1, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that :
a front substrate defining a first surface and a second surface, the front substrate being substantially transparent (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, having a rectangle shaped side profile, and thus a substantially 90-degree shaped edge along a periphery of its upper surface; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
a first polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the first polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue), comprising:
a first substrate defining a first element surface and a second element surface (upper transparent substrate 110 having upper and lower surfaces; FIGS. 4, 5 of Xue);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (lower 
an electro-optic material positioned between the first and second substrates (a liquid crystal molecules layer 113 is positioned between upper transparent substrate 110 and lower transparent substrate 110; FIGS. 4, 5 of Xue);
a second polarizer coupled to the fourth element surface (reflective polarization layer 102 is coupled with the lower surface of lower transparent substrate 110; FIGS. 1, 4, 5 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a display configured to emit light having a first polarization into the second polarizer (display layer 104 emits polarized light to reflective polarization layer 102 so that approximately 100% of the display light can pass through the reflective polarization layer 102, wherein such light originates from light source 134 which emits both s-polarization and p-polarization; paragraphs [0045], [0055], [0056] and FIGS. 1, 3-7 of Xue).

Xue does not appear to disclose:  a reflective layer positioned on one of the first surface and the second surface configured to reflect both the first polarization of light and a second polarization of light.
Hayashi is related to Xue with respect to rearview mirrors having electro-optic element.
Hayashi teaches:  a reflective layer positioned on one of the first surface and the second surface configured to reflect both the first polarization of light and a second polarization of light (dark mask tape 92 is attached to an entire periphery of the back 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective layer of Hayashi for the device of Xue, because such layer hides internal components of the display from the viewing point of the viewer of the device, as taught in paragraphs [0050], [0051] and FIG. 7 of Hayashi.

Regarding Claim 2, Xue-Hayashi discloses:  wherein the first and second polarizers are each configured to transmit the first polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively; paragraph [0043] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 3, Xue-Hayashi discloses:  wherein both the first and second polarizers are configured to transmit vertically polarized light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively, wherein the polarized light which has a same polarization as the transmission axes may be defined as “vertical” because there is no indication in the claim language [e.g., a defined orientation with respect to structure] which might limit the meaning of the term “vertically”; paragraph [0043] and FIGS. 1, 4, 5 of Xue) and a concealment layer is positioned within the electro-optic element (second electrode 112 is positioned within liquid crystal light-controlling layer 108; FIGS. 1, 4, 5 of Xue).

Regarding Claim 4, Xue-Hayashi discloses:  wherein the electro-optic material comprises a liquid crystal material (liquid crystal light-controlling layer 108 having liquid crystal molecules layer 113; FIGS. 1, 4, 5 of Xue).

Regarding Claim 5, Xue-Hayashi discloses:  wherein the electro-optic material is configured to rotate the first polarization of light to the second polarization of light (under the cooperation of the thickness of the liquid crystal molecules layer and the refractive index, the polarization of the light is substantially rotated along the alignment of the liquid crystal molecules, which from the first electrode to the second electrode, is rotated substantially 90 degrees; paragraphs [0043], [0044] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 6, Xue-Hayashi discloses:  wherein the first and second polarizers are configured to at least one of reflect or absorb the second polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively, and thus absorptive polarization layer 107 and reflective polarization layer 102 have absorptive and reflective axes, respectively, which are aligned with each other, i.e., for the same orientation of polarization of light, i.e., opposite polarization of the transmitted polarization light; paragraph [0043] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 7, Xue-Hayashi discloses:  wherein the first polarizer is an absorbing polarizer (absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue).

Regarding Claim 8, Xue-Hayashi discloses:  wherein the second polarizer is a reflecting polarizer (reflective polarization layer 102; FIGS. 1, 4, 5 of Xue).

Regarding Claim 9, Xue-Hayashi discloses:  wherein the reflective layer is positioned on the second surface (dark mask tape 92 is attached to an entire periphery of the back [underside, i.e., lower surface] of a glass substrate 48 [front substrate]; paragraphs [0050], [0051] and FIGS. 1, 11, 12 of Hayashi).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Lin et al., US 2017/0190290, newly-cited in this Office Action.
Regarding Claims 10 and 14, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
the front substrate being substantially transparent (transparent cover substrate 101 is substantially transparent; paragraph [0037] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, having a rectangle shaped side profile, and thus a substantially 90-degree shaped edge along a periphery of its upper surface; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
an absorbing polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the absorbing polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue), comprising:
a first substrate defining a first element surface and a second element surface (upper transparent substrate 110 having upper and lower surfaces; FIGS. 4, 5 of Xue);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (lower transparent substrate 110 is spaced away from upper substrate 110, and has upper and lower surfaces; FIGS. 4, 5 of Xue); and
an electro-optic material positioned between the first and second substrates (a liquid crystal molecules layer 113 is positioned between upper transparent substrate 110 and lower transparent substrate 110; FIGS. 4, 5 of Xue);
a reflective polarizer coupled to the fourth element surface (reflective polarization layer 102 is coupled with the lower surface of lower transparent substrate 110; FIGS. 1, 4, 5 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”); and
a display configured to emit a first polarization of light into the reflective polarizer (display layer 104 emits light which satisfies two conditions:  one is that it is a 

Xue does not appear to disclose:  a concealment layer positioned within the electro-optic element, wherein the concealment layer is at least one of reflective and opaque.
Lin is related with respect to rearview mirrors having liquid crystal display.
Lin teaches:  a concealment layer positioned within the electro-optic element, wherein the concealment layer is at least one of reflective and opaque (light shielding pattern layer 170, 170A, 170B is positioned in the region between substrates 110, 130 constituting the electrochromic element, and may be positioned adjacent to the electrochromic material layer 150; FIGS. 1-3 of Lin).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide the concealment layer of Lin for the electro-optic element of Xue, because such concealment layer [light shielding pattern layer] shields the sealant which encloses the electro-optic [electrochromic] material layer (wherein the Examiner notes that the liquid electro-optic layer [liquid crystal molecules layer 113] of Xue would necessarily have a sealant along its periphery), such that it is not easy for a user to visually perceive the sealant, and thus giving the device an improved look, as taught in paragraphs [0018], [0032], [0040] of Lin.

Regarding Claim 11, Xue-Lin discloses:  wherein the shaped edge has a radius of curvature of about 2 mm or greater (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite 

Regarding Claim 12, Xue-Lin discloses:  wherein the shaped edge has a radius of curvature of about 2.5 mm or greater (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.5 mm or greater” because an infinite amount is greater than 2.5; see paragraph [0060] and FIG. 1 of Xue; however, note that the rearview mirror of Xue, and all of its functional layers, may also include concave and convex curved surfaces, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, which further satisfies the claimed “radius of curvature of about 2.5 mm or greater” for a standard size automotive rearview mirror having such shapes, and thus curvature at its periphery/peripheries; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 13, Xue-Lin discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the listed shapes of surfaces of Xue, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, have curvatures which extend fully around the perimeter of such shapes; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 15, Xue-Lin discloses:  wherein the absorbing polarizer has a total transmittance of about 45% or more of visible light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 16, Xue-Lin discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872